DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 22, 2021.  Claims 1 – 20 are pending and examined below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note: a double patent rejection is the appropriate analysis in this case, evening though this application is filed as a divisional.  On December 26, 2019, the examiner sent out an election requirement based two distinct inventive groups.  In the response filed April 2020, applicant amended one inventive group to depend on the other inventive group, essentially getting around the election requirement.  On June 11, 2020, the examiner set out a non-final office action addressing all of the claims.  The instant application should be labeled as a continuation, not divisional.

Claims 1 – 5, 7 – 11 and 13 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 7, 9 13, 15 – 17, 19 – 22, 24 – 25, 28 and 29 of U.S. Patent No. 11,214,273 (Patent ‘273).  Although the claims at issue are not identical, they are not patentably distinct from each other. The only different between instant claim 1 and claim 1 of Patent ‘273 is that claim 1 in the Patent ‘273 recites “an intelligent control signal arbitrator that receives the first, second and third vehicle driving control signals and arbitrates between them to perform at least one vehicle driving control function.” (Emphasis added.)  Instance claim 1, however, recites “an intelligent control signal arbitrator that receives the first, second and third control signals and arbitrates between them to perform at least one control function.”
Instant claim 2 maps verbatim directly over claim 4 of Patent ‘273.
Instant claim 3 maps verbatim directly over claim 5 of Patent ‘273.
Instant claim 4 maps verbatim directly over claim 6 of Patent ‘273.
Instant claim 5 maps verbatim directly over claim 7 of Patent ‘273.
Instant claim 7 maps verbatim directly over claim 9 of Patent ‘273.
Instant claim 8 maps verbatim directly over claim 13 of Patent ‘273.
Instant claim 9 maps verbatim directly over claim 15 of Patent ‘273.
Instant claim 10 maps verbatim directly over claim 16 of Patent ‘273.
Instant claim 11 maps verbatim directly over claim 17 of Patent ‘273.
Instant claim 13 maps verbatim directly over claim 19 of Patent ‘273.
Instant claim 14 maps verbatim directly over claim 20 of Patent ‘273.
Instant claim 15 maps verbatim directly over claim 21 of Patent ‘273.
Instant claim 16 maps verbatim directly over claim 22 of Patent ‘273.
Instant claim 17 maps verbatim directly over claim 24 of Patent ‘273.
Instant claim 18 maps verbatim directly over claim 25 of Patent ‘273.
Instant claim 19 maps verbatim directly over claim 28 of Patent ‘273.
Instant claim 20 maps verbatim directly over claim 29 of Patent ‘273.

Conclusion                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666